Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62/854875 filed on May 30th, 2019 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on September 23rd 2020 has been considered by the examiner. The applicant is advised that numerous references were not listed on the IDS. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: on page 59, L6, the phrase “US Patent number” is typed twice.  Appropriate correction is required.

Claim Objections
Claims 2-5 and are objected to because of the following informalities: Throughout claims 2-5 the term “spatial data” is used while in claim 1 the term used is “phase-corrected spatial data.” Terminology must remain consistent throughout the claims. In claim 70, L2 “the flow sample” should be “a flow sample. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al (US 8330124), hereafter Doi.

With regards to claim 1, Doi discloses A method (Abstract) comprising:  generating frequency-encoded fluorescence data from a particle of a sample in a flow stream (Col. 6, L34-36); and calculating phase-corrected spatial data of the particle by performing a transform of the frequency-encoded fluorescence data with a phase correction component (Col. 11, L37-41).

With regards to claim 5, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses wherein the phase-corrected spatial data is calculated with a digital lock-in amplifier to heterodyne and de-multiplex the frequency-encoded fluorescence data (Col. 11, L7-10). 

With regards to claim 7, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses wherein generating the frequency-encoded fluorescence data from the particle comprises detecting light from the particle in the sample with a light detection system (Col. 8, L1-4).

With regards to claim 8, Doi discloses all the elements of claim 7 as outlined above. Doi further discloses wherein the light detected from the particle comprises light absorption, light scatter, emitted light or a combination thereof (Col. 9, L19-27). 

With regards to claim 38, Doi discloses all the elements of claim 1 as outlined above. Doi further discloses sorting the particle (Col. 6, L49-54).

With regards to claim 39, Doi discloses a system (Figs. 1 and 2) comprising: a light source (laser light L) configured to irradiate a sample comprising particles in a flow stream; a light detection system (light receiving units 24 and 26); and a processor comprising memory operably coupled to the processor (signal processing device 20 and analyzing device 80), wherein the memory comprises instructions stored thereon (Col. 6, L37-39), which when executed by the processor, cause the processor to: generate frequency-encoded fluorescence data from a particle in the flow stream (Col. 6, L34-36);  calculate phased-corrected spatial data of the particle by performing a transform of the frequency-encoded fluorescence data with a phase correction component (Col. 11, L37-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12, 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi  as applied to claim 1 above, and further in view of Diem et al. (US 20150142333), hereafter Diem.

With regards to claim 2, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase-corrected spatial data is calculated by performing a Fourier transform of the frequency-encoded fluorescence data with the phase correction component. 
However, Diem discloses wherein the spatial data is calculated by performing a Fourier transform of the frequency-encoded fluorescence data with the phase correction component (Fig. 4 step 503). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a Fourier Transform in the manner disclosed by Diem in the method disclosed by Doi in order to reduce signal noise.  

With regards to claim 11, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase correction component comprises a first phase adjustment and a second phase adjustment.
However, Diem discloses wherein the phase correction component comprises a first phase adjustment and a second phase adjustment (Fig 4 step 503, step 504). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to perform multiple phase adjustments in the manner disclosed by Diem in the method disclosed by Doi, in order to detect both absorption and derivative spectra (P0131 L1-4). 

With regards to claim 12, Doi and Diem disclose all the elements of claim 11 as outlined above. Doi further discloses wherein the first phase adjustment comprises an output signal from the light detection system. 

With regards to claim 16, Doi and Diem disclose all the elements of claim 11 as outlined above. Doi does not disclose wherein the first phase adjustment is an interferometric phase adjustment. 
However, Diem discloses wherein the first phase adjustment is an interferometric phase adjustment (P0116). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the first phase adjustment be an interferometric phase adjustment to reduce noise caused by background light.

With regards to claim 36, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose generating an image of the particle from the phase-corrected spatial data.
However, Diem discloses generating an image of a sample from the phase-corrected spatial data (Fig. 10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to generate an image in the manner disclosed by Diem in order for an operator to verify functioning of the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi as applied to claim 1 above, and further in view of Birru (US 20060146925).

With regards to claim 6 Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase correction component comprises modified transform coefficients that are used to transform the frequency-encoded fluorescence data into the phase-corrected spatial data.
However, Birru discloses wherein the phase correction component comprises modified transform coefficients that are used to transform the frequency-encoded fluorescence data into the phase-corrected spatial data (Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the modified transform coefficients disclosed by Birru in the method disclosed by Doi, in order to increase processing speed (Birru P007).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Diem as applied to claim 2 above, and further in view of Birru.

With regards to claim 3, Doi and Diem disclose all the elements of claim 2 as outlined above. Doi and Diem do not disclose wherein the spatial data is calculated by performing a discrete Fourier transform of the frequency-encoded fluorescence data with the phase correction component.
However, Birru discloses wherein the spatial data is calculated by performing a discrete Fourier transform of the frequency-encoded fluorescence data with the phase correction component (P0039, L11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a discrete Fourier transform as disclosed by Birru, to calculate the phase-corrected spatial data as disclosed by Doi and Diem, to reduce signal noise. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Diem  as applied to claim 2 above, and further in view of Sterczewski et al. (US 11015975), hereafter Sterczewski.

With regards to claim 4, Doi and Diem disclose all the elements of claim 2 as outlined above. Doi and Diem do not disclose wherein the spatial data is calculated by performing a short time Fourier transform (STFT) of the frequency-encoded fluorescence data with the phase correction component.
However, Sterczewski discloses wherein the spatial data is calculated by performing a short time Fourier transform (STFT) of the frequency-encoded fluorescence data with the phase correction component (Col. 17, L6-11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a short-time Fourier transform as disclosed by Sterczewski because it is compatible with current signal processing devices (Col. 17, L14-16). 


Claims 26 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi further in view of Sterczewski.

With regards to claim 26, Doi discloses all the elements of claim 1 as outlined above. Doi does not disclose wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device.
However, Sterczewski discloses wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device (Col. 4, L36-40). It would have been obvious to a person with ordinary skill in the art to perform the method disclosed by Doi using an integrated circuit device as disclosed by Sterczewski, in order to protect the electronics from damage.

With regards to claim 70, Doi discloses generating frequency-encoded fluorescence data from a particle of a sample in a flow stream (Col. 6, L34-36); and calculating phase-corrected spatial data of the particle by performing a transform of the frequency-encoded fluorescence data with a phase correction component (Col. 11, L37-41).

Doi does not disclose wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device.
However, Sterczewski discloses wherein the phase-corrected spatial data of the particle is calculated from the frequency-encoded fluorescence data by an integrated circuit device (Col. 4, L36-40). It would have been obvious to a person with ordinary skill in the art to perform the method disclosed by Doi using an integrated circuit device as disclosed by Sterczewski, in order to protect the electronics from damage.

Allowable Subject Matter
Claims 13-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable for reciting “wherein the first phase adjustment comprises an output signal from a brightfield photodetector.” Although brightfield detectors are known in the art, there is no teaching or suggestion of using the output signal as a phase adjustment.

Claim 25 would be allowable for disclosing “calculating the second phase adjustment based on a fluorescence lifetime of a fluorophore in the sample.” There is no teaching or suggestion in the prior art of basing a phase adjustment on this value.

Claims 14-15 would be allowable by virtue of their dependencies.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653